DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iobst et al. (US 2008/0088058), hereinafter Iobst, in view of Ghavamikia (US Patent No. 4,610,835), and further in view of Van Essen et al. (US Patent No. 4,081,578), hereinafter Van Essen.
Regarding claim 1, Iobst discloses a coated fiber-reinforced resin molded article (as produced in ref. claim 1), comprising a plain woven (mat) of carbon fiber (par. 0010-0011), and a curable resin (par. 0011), and a coating layer (made of a second curable resin) (par. 0028-0029).
Iobst does not explicitly disclose that the relationship of Da/Db formed by the heat shrinkage of the resin (par. 0028-0029) above is less than or equal to 0.47, or the “short wave/long wave” values of 1.8 and 3.2 as claimed. Iobst does not explicitly disclose the angle of the adjacent surfaces is as claimed with respect to the stepped shape of the material. 
However, Ghavamikia discloses a similar process to that of Iobst, for a specifically glass fiber panel (Ghavamikia, 4:11-4:50). Like Iobst, Ghavamikia discloses a process involving the coating of a (glass) fiber mat with a layer of material as to create a suitable panel (Ghavamikia, 5:19-5:33). 
Ghavamikia further discloses (Figs. 6-7; 5:33-5:68) that the coating material layer is of the thickness as claimed, and also has profilometer readings (as in Figs. 6-7) that also demonstrate that Da/Db (measuring the surface area irregularity) would be less than or equal to 0.47 as to produce an appropriate scanning value (representing a smooth surface). In the alternative, it would have been obvious in view of Figs. 6-7 to have modified the above to specify that the surface irregularity as measured in the claimed invention is less than or equal to 0.47 as calculated above.
Additionally, it would have been obvious to one of ordinary skill in the art to have used Ghavamikia’s glass fiber panel techniques in the process of Iobst above, as Iobst demonstrates (par. 0011) that both carbon and glass fiber panels are suitable for use within the disclosure of Iobst and Ghavamikia is involved in the processing of glass fiber panels. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated these techniques from Ghavamikia into Iobst above in the production of a panel in Iobst above, as is claimed.      
Additionally, with respect to the angle between the normal direction of one surface of the two adjacent surfaces and an in-plane direction of the other surface of the adjacent surfaces is 30 degrees or less with respect to the stepped shape, . . . as recited in claim 1, this feature is interpreted in view of Applicant’s Fig. 4 and Fig. 5 showing a “stepped” shape at about the angle as claimed. 
With respect to the angle and stepped shape, Van Essen discloses a similar “in-mold” coating process to that of Iobst/Ghavamikia above, in that Van Essen produces a composite (Van Essen, Fig. 5) having a bent or stepped shape at an angle as recited in the claim. Iobst/Ghavamikia discloses a “base” component/article of a fiber-molded resin/coated configuration. Van Essen discloses an “improvement” to the “base” component of Iobst above, in that it includes a stepped shape of an appropriate angle. 
One of ordinary skill in the art would have had a reasonable expectation of success from having changed the shape of the product part to have a stepped shape of an angle as is claimed, as described in Van Essen, as both references use a similar two-step molding process as to produce a “clearer” surface as is claimed. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shape of the component produced is as claimed. 
Regarding claim 2, Iobst/Ghavamikia/Van Essen discloses the subject matter of claim 1, and further discloses the epoxy resin (Iobst, par. 0029) as used as the second coating resin to form a “single layer” coating layer. 
Regarding claim 3, Iobst//Ghavamikia/Van Essen discloses the subject matter of claim 1, and further discloses the twill (Iobst, par. 0026-0027) woven fabric as claimed. 
Regarding claim 4, Iobst/Ghavamikia/Van Essen discloses the subject matter of claim 1, and further discloses the base material having a Tg greater than 100 C (“reflow” temperature would be equivalent in a thermosetting compound to the Tg of a thermoplastic compound) (Iobst, par. 0028 uses a temperature above 100 C to reflow the resin as is claimed). 
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not disclose various features of the claimed invention including a coating layer, and various aspects related to the temperatures used when forming the claimed product.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., T1 > T2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A product is not limited by the process by which it is produced, as noted in MPEP 2113. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ghavamikia is optimizing a similar product to have a smooth surface, as in the claimed invention, which is similar to Iobst. As such, it would seem that these values would have been obvious to the ordinary artisan as an optimization of the smoothness of the formed product. The coating layer is taught by Iobst as a second resin material being placed over the prepreg material as described above. The coating layer is modified/optimized further by Ghavamikia as to produce a smooth surface, and Van Essen as to produce the claimed shape as described above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742